Case 4:21-cv-10046-JEM Document 9 Entered on FLSD Docket 08/19/2021 Page 1 of 2




                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA
                                 KEY WEST DIVISION

                     Case Number: 21-10046-CIV-MARTINEZ-BECERRA

 ELVIS AARON HARMON GROMAN,

        Plaintiff,

 vs.

 PAUNECE RASCHEL RAMAGE SCULL and
 DENNIS WARD,

       Defendants.
 _____________________________________/

  ORDER REJECTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
          AND REMANDING CASE FOR FURTHER CONSIDERATION

        THE MATTER was referred to the Honorable Jacqueline Becerra, United States
 Magistrate Judge, for all pre-trial proceedings, including Plaintiff’s Motion for Leave to Proceed
 In Forma Pauperis, [ECF Nos. 4, 6]. Magistrate Judge Becerra filed a Report and
 Recommendation, [ECF No. 7], recommending that Plaintiff’s pro se § 1983 Complaint be
 dismissed with prejudice pursuant to 28 U.S.C. § 1915(e) for failure to state a claim and the IFP
 motion be denied as moot. The Court has reviewed the entire record and notes that no objections
 have been filed.
        The Court, however, cannot dismiss Plaintiff’s Complaint on the ground of absolute
 prosecutorial immunity. While the Report and Recommendation includes a sound analysis of the
 doctrine, the doctrine itself is inapplicable to Plaintiff’s Complaint. Plaintiff seemingly seeks
 injunctive relief, including requests that his felony conviction be corrected to reflect a
 misdemeanor, all liens be relieved, and Defendants “be punished to the fullest extent of the law.”
 See Compl. at 10 (“I do not request any monetary compensation for my unlawful
 imprisonment…”). “Although prosecutors are absolutely immune from suits for money damages,
 unlike judges they do not enjoy absolute immunity from suits for injunctive relief.” Maps v. Miami
 Dade State Att’y, 693 F. App’x 784, 786 (11th Cir. 2017) (citing Bolin v. Story, 225 F.3d 1234,
Case 4:21-cv-10046-JEM Document 9 Entered on FLSD Docket 08/19/2021 Page 2 of 2




 1292 (11th Cir. 2000)).
        While the Defendants could theoretically be liable in a suit for injunctive relief, the Court
 nonetheless finds that Plaintiff’s Complaint could be dismissed pursuant to Heck v. Humphrey,
 512 U.S. 477 (1994). The Heck doctrine generally bars a § 1983 claim that would necessarily
 imply the unlawfulness of a conviction or sentence that had not previously been invalidated. See
 id. at 486–87; see also Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005) (extending Heck’s holding
 to claims seeking declaratory or injunctive relief); but see Topa v. Melendez, 739 F. App’x 516,
 518–19 (finding reversible error where court dismissed plaintiff’s complaint sua sponte based on
 Heck, though not in the context of § 1915 screening). Indeed, while the face of Plaintiff’s
 Complaint seems to implicate Heck in that it requests that the Court invalidate his felony
 conviction, “[a] circuit split has developed regarding the application of Heck to situations where a
 claimant, who may no longer bring a habeas action, asserts a § 1983 complaint attacking a sentence
 or conviction.” Domotor v. Wennet, 630 F. Supp. 2d 1368, 1376–77 (S.D. Fla. 2009) (collecting
 cases). Specifically, a split exists as to whether Heck applies where, a plaintiff is no longer “in
 custody” for habeas purposes. Id.; see Spencer v. Kemna, 523 U.S. 1, 5–6, 17–25 (1998). Indeed,
 while it appears that Plaintiff is no longer incarcerated, it is unclear from the record whether he
 may nonetheless be considered “in custody” for habeas relief. Accordingly, this case will be
 remanded to Judge Becerra for further screening of the Complaint in light of this order.
        After careful consideration, it is hereby:
        ADJUDGED that United States Magistrate Judge Becerra’s Report and Recommendation,
 [ECF No. 7], is REJECTED and REMANDED for further consideration.
        DONE AND ORDERED in Chambers at Miami, Florida, this 19th day of August, 2021.


                                                         ____________________________________
                                                         JOSE E. MARTINEZ
                                                         UNITED STATES DISTRICT JUDGE
 Copies provided to:
 Magistrate Judge Becerra
 All Counsel of Record
 Elvis Aaron Harmon Groman, pro se

                                                     2
